t c memo united_states tax_court colin c mcleod jr and judith a mcleod petitioners v commissioner of internal revenue respondent docket no 24037-14l filed date colin c mcleod jr and judith a mcleod pro sese amy b ulmer and kimberly l clark for respondent memorandum opinion pugh judge petitioners mr and mrs mcleod while residing in california petitioned the court for review of respondent’s notice_of_determination concerning collection action s under and or unless otherwise indicated all section references are the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are continued sustaining the notice_of_intent_to_levy with respect to their unpaid federal_income_tax liabilities for the through tax years currently the case is before the court on respondent’s motion for summary_judgment under rule a background on date respondent sent a notice_of_intent_to_levy and notice of your right to a hearing to mr and mrs mcleod with respect to their unpaid tax_liabilities for through on date respondent received mr and mrs mcleod’s timely mailed form request for a collection_due_process or equivalent_hearing on form under collection alternatives mr and mrs mcleod checked the boxes corresponding to installment_agreement offer_in_compromise and i cannot pay balance mr and mrs mcleod wrote on form that both of us are suffering from mental illness and are disabled on date settlement officer cheryl rieux so rieux sent a letter to mr and mrs mcleod and their attorney wayne r johnson scheduling a telephonic administrative hearing for date requesting that mr and mrs continued to the tax_court rules_of_practice and procedure mcleod submit form 433-a collection information statement for wage earners and self-employed individuals and form_656 offer_in_compromise enclosed in the letter were the necessary forms with an addressed return envelope mr and mrs mcleod appear to claim that they did not receive this information although their attorney mr johnson did call so rieux on date as scheduled by the letter from so rieux to request that the telephonic administrative hearing be rescheduled on date so rieux sent a letter to mr and mrs mcleod and mr johnson rescheduling the telephonic administrative hearing to date on date so rieux held a telephonic hearing with mr mcleod during which she informed him that this was their levy hearing covering tax years through mr mcleod informed so rieux that mr johnson was no longer mr and mrs mcleod’s attorney and so rieux explained how to revoke mr johnson’s power_of_attorney so rieux requested that mr and mrs mcleod submit form 433-a by date so rieux asked whether mr mcleod had any questions and he stated he did not on date mrs mcleod left a voicemail for so rieux asking that so rieux send by overnight mail form 433-a on date so rieux left a voicemail for mr and mrs mcleod asking them to call her back on date so rieux spoke with mr and mrs mcleod regarding the requested financial information mrs mcleod stated that they had gathered bank statements and that mr mcleod was ill and depressed mr mcleod stated that he did not have form 433-a so rieux explained to mr mcleod how to find form 433-a on the internal_revenue_service irs website and that the proposed collection action would be sustained without the requested form 433-a so rieux stated that the bank statements and form 433-a had to be received by date otherwise she would issue a determination sustaining the collection action mr mcleod stated that he understood and that he did not have any questions in their response to respondent’s motion for summary_judgment mr and mrs mcleod claim that they sent all requested forms and information to so rieux but that the information must have been lost the administrative record indicates that so rieux never received the requested financial information so rieux also reviewed the administrative file verified that the tax for through had been properly assessed and determined that all other requirements of applicable law and administrative procedure had been met on date respondent issued a notice_of_determination rejecting mr and mrs mcleod’s collection alternative mr and mrs mcleod did not otherwise dispute any of the material facts presented in so rieux’s declaration or the administrative record on date the court received and filed mr and mrs mcleod’s motion requesting a short continuance on account of their unavailability because of surgery scheduled for mrs mcleod their motion also noted that a hearing was set on respondent’s motion for summary_judgment to be followed by a trial if the motion was denied the court attempted several times to schedule a conference call to discuss mr and mrs mcleod’s motion but was unable to reach mr and mrs mcleod counsel for respondent likewise attempted to reach them without success when the case was called on date mr and mrs mcleod did not appear but counsel for respondent did appear the court set the case to be recalled on date and directed counsel for respondent again to attempt to contact mr and mrs mcleod when the case was recalled on date mr and mrs mcleod again did not appear counsel for respondent appeared and advised the court that mr and mrs mcleod had not responded to messages because mr and mrs mcleod submitted a written response to respondent’s motion for summary_judgment we will decide respondent’s motion on the papers submitted without a hearing discussion i summary_judgment rule b provides in part that after a motion for summary_judgment and an opposing response are filed a decision shall thereafter be rendered if the pleadings and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 we have reviewed respondent’s motion and the documents submitted in support thereof and we have considered mr and mrs mcleod’s response we incorporate by reference the statement of facts included in the declaration of cheryl rieux we are satisfied that viewing material facts in the light most favorable to mr and mrs mcleod for the reasons summarized below respondent is entitled to a decision sustaining the notice_of_intent_to_levy ii analysis where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination de novo 114_tc_176 the court considers a taxpayer’s challenge to the underlying liabilities in a collection action case only if the challenge is properly raised in the administrative hearing see 129_tc_107 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs in general an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by appeals or if the taxpayer requests consideration but fails to present any evidence after being given a reasonable opportunity to do so see mcrae v commissioner tcmemo_2015_ at holding that the taxpayer failed to explicitly contest his underlying liability during the administrative hearing and failed to provide any evidence concerning his liability in their petition mr and mrs mcleod dispute the underlying liabilities mr and mrs mcleod failed to raise their underlying liabilities during their telephonic administrative hearing however therefore mr and mrs mcleod are precluded from challenging the underlying liabilities now in their petition and their response to respondent’s motion for summary_judgment mr and mrs mcleod also claim that they did not have an administrative hearing a hearing by telephone or by correspondence is sufficient to satisfy the requirements under sec_6330 115_tc_329 sec_301_6330-1 q a-d6 and q a-d7 proced admin regs mr and mrs mcleod participated in telephone calls with so rieux on july and date and mr mcleod was advised on date that the telephone conference constituted the hearing where the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir at an administrative hearing a taxpayer is expected to provide relevant information requested by the settlement officer for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs mr and mrs mcleod did not present any collection alternatives or the requested financial information so rieux asked for mr and mrs mcleod’s financial information on april july and date in their response to respondent’s motion for summary_judgment mr and mrs mcleod state mrs rieux said that she would send a packet to p etitioners to fill out but it was never received so rieux included the forms with her date letter initially scheduling the telephonic administrative hearing and in the telephonic administrative hearing on date she explained how to find form 433-a on the irs website she also explained that the information was necessary for her to consider a collection alternative mr mcleod stated that he understood and that he did not have any questions so rieux then waited until date before issuing the notice_of_determination rejecting their collection alternative even assuming that mr and mrs mcleod never received the forms from so rieux and that they in fact sent information in response that was lost in the mail it is undisputed that so rieux followed up with them twice regarding the missing information and allowed additional time for the missing information to arrive before she issued the notice_of_determination a settlement officer does not abuse her discretion when she declines to consider a collection alternative under these circumstances see huntress v commissioner tcmemo_2009_161 holding no abuse_of_discretion in the settlement officer’s rejection of collection alternatives where the taxpayer offered none failed to provide financial information and was not current with filing and payment obligations lance v commissioner tcmemo_2009_129 holding no abuse when taxpayer fails to provide financial information see sec_301 mr and mrs mcleod did not offer any evidence to support their factual assertions because we find so rieux did not abuse her discretion even assuming these facts we need not decide whether these assertions are sufficient to put these facts in issue however see powers v commissioner tcmemo_2015_210 d q a-d8 proced admin regs a settlement officer’s failure to follow up with the taxpayer regarding missing information might be considered an abuse_of_discretion see lewis v commissioner tcmemo_2012_138 but those are not the facts before us here we realize that the statutory requirements may seem harsh to taxpayers such as mr and mrs mcleod who suffer from health issues however our role in this proceeding is limited by the express provisions of sec_6330 that govern a taxpayer’s challenges to a collection action see rosenthal v commissioner tcmemo_2014_252 holding that settlement officer did not abuse his discretion by rejecting the taxpayer’s collection alternatives even though the taxpayer was suffering from mental illnesses the administrative record here does not show that so rieux acted in a manner that was arbitrary capricious or without sound basis in fact or law the administrative record shows that so rieux attempted to accommodate mr and mrs mcleod conclusion on the basis of the administrative record and the notice_of_determination and viewing the facts presented in the light most favorable to mr and mrs mcleod we conclude that so rieux satisfied the requirements of sec_6330 there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law to reflect the foregoing an appropriate order and decision will be entered for respondent
